UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7099



ALVIN LAWRENCE JARRETT,

                                                Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director       of   the   Virginia
Department of Corrections,

                                                 Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-03-734-2)


Submitted:   October 15, 2004               Decided:   November 8, 2004


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alvin Lawrence Jarrett, Appellant Pro Se. Amy L. Marshall, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Alvin Lawrence Jarrett seeks to appeal the district

court’s    order    accepting         the    report       and    recommendation            of   a

magistrate judge and dismissing as untimely his petition filed

under 28 U.S.C. § 2254 (2000).               An appeal may not be taken from the

final order in a § 2254 proceeding unless a circuit justice or

judge     issues    a    certificate          of    appealability.              28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).                 A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record    and    conclude      that    Jarrett      has    not    made    the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions        are     adequately      presented         in    the

materials       before   the    court       and     argument      would   not        aid    the

decisional process.



                                                                                 DISMISSED


                                            - 2 -